      

  

    

UNITED STATES DISTRICT COURT | eat awa |
SOUTHERN DISTRICT OF CALIFGRNEES Syget OroN Eem
LIFOR 3

BY

 
   

 

 

 

—— UNITED STATES OF AMERICAS
Case No. 20-cr-426-CAB
Plaintiff,
VS.
JUDGMENT OF DISMISSAL
MARTIN LOPEZ CADENA,
Defendant.

 

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

an indictment has been filed in another case against the defendant and the Court has

"I granted the motion of the Government for dismissal of this case, without prejudice; or

(| the Court has dismissed the case for unnecessary delay; or
Oo the Court has granted the motion of the Government for dismissal, without prejudice; or
1 . the Court has granted the motion of the defendant for a judgment of acquittal; or
 _ajury has been waived, and the Court has found the defendant not guilty: or
Li the jury has returned its verdict, finding the defendant not guilty;

I of the offense(s) as charged in the Indictment/Information:

Ct 1 -8:1326(a},(b) - Attempted Reentry of Removed Alien (Felony)

 

 

 

Dated: Aizhers Avra -AwroliA
Hon. Allison H. Goddard
United States Magistrate Judge

 
